Motion to dismiss appeal denied upon condition that appeHants perfect the appeal for the January, 1929, term (for which term the case is set down) and be ready for argument when reached; otherwise, motion granted, with ten dollars costs. We pointed out in this ease the obligation of appellants to prepare a case and have it settled. We shall continue the favor upon the condition above set forth, which will strictly be enforced. The respondents should permit appeUants to examine the exhibits in their possession and to make copies thereof. Present — Lazansky, P. J., Rich, Young, Kapper and Hagarty, JJ.